The Chief Justice

delivered the Opinion of the Court.
The law does not entitle a sheriff to any commissions upon money paid by a defendant to a plaintiff in an execution in his hands for collection, unless the execution had been levied or replevied.
And when a sheriff himself collects the full amount of an execution, he has no legal right to retain his commissions out of the amount .to which the creditor is entitled by his judgment.
Wherefore, as the Circuit Judge in dismissing the motion against the sheriff in this case, must have decided inconsistently with the foregoing propositions, his judgment is reversed, and the cause remanded.